PER CURIAM.
This cause has been orally argued before the court and the briefs and record on appeal have been read and fully considered. Upon consideration of the evidence concerning appellees’ damages, when viewed in a light most favorable to them, and the amount awarded by the jury and confirmed by the court as compensation therefor, we are of the view that the errors, if any, complained of by appellant are harmless and do not justify the setting aside of the verdict and judgment and awarding a new trial.1
The judgment appealed is accordingly affirmed.
WIGGINTON, C. J., and CARROLL, DONALD K., and SPECTOR, JJ., concur.

. F.S. § 54.23, F.S.A.